Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000173
                                                        24-JAN-2014
                                                        10:27 AM
                          SCWC-10-0000173

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Petitioner/Plaintiff-Appellee,

                                vs.

                       LAWRENCE DEMELLO, JR.,
                  Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-10-0000173; CASE NO. 2P108-02074)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.
   and Circuit Judge Perkins, in place of Acoba, J., recused)

          Petitioner/Plaintiff-Appellee’s Application for Writ of

Certiorari, filed on December 11, 2013, is hereby accepted and

will be scheduled for oral argument.   The parties will be

notified by the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai#i, January 24, 2014.

Artemio C. Baxa                  /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Richard K. Perkins